PER CURIAM
Husband appeals from a dissolution judgment. He argues that the triad court erred in making an inequitable division of certain marital property, in awarding wife permanent spousal support, in miscalculating child support under the child support guidelines, OAR 137-50-320 to 137-50-490, and in inappropriately allocating child visitation. On de novo review, ORS 19.125(3), we affirm, except as to child support. Under ORS 25.270 and the guidelines, the trial court was required to use the amount of spousal support awarded and the parties’ present incomes in its computation. Apparently, the court adopted wife’s support computation worksheet. However, that computation conflicts with the court’s other findings regarding spousal support and the evidence of the parties’ incomes. We remand for recalculation of child support.
The dissent would decrease the amount of permanent spousal support from $2,000 per month to $1,500 per month because, in Stuart and Stuart, 107 Or App 549, 813 P2d 49 (1991), we awarded $1,500 per month spousal support on the basis of similar income levels. In Stuart, our analysis focused on the duration of spousal support, not the amount. Therefore, it is inappropriate to use the amount of the award in Stuart as controlling the award here.1
Reversed and remanded for recalculation of child support; otherwise affirmed. No costs to either party.

 The trial court found husband’s monthly income to be $9,900 and wife’s annual income after she updates her teaching certificate to be $21,000. In the light of that continuing disparity, a decrease in spousal support from $2,000 per month to $1,500, advocated by the dissent, cannot be justified.